In an action to compel specific performance by all the defendants of their alleged undertaking to effectuate a lien on certain real property, and for other relief, in which the corporate defendant and the defendant Lazar asserted counterclaims for damages based on plaintiff’s alleged fraud, the plaintiff appeals from a judgment of the Supreme Court, Kings County, dated June 25, 1959, which dismissed his complaint on the merits as against said defendants, after a nonjury trial. Judgment affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.